DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “wherein the antenna feed elements include separate sets of antenna feed elements operating in a first frequency band and a second frequency band different from the first frequency band” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, first clause reciting two instances of “a focal point” and two instances of “RF radiations” are indefinite, since it’s unclear whether the first instance is related to the second, respectively. 
Claim 1, fourth clause reciting “a first frequency band and a second frequency band” are indefinite, since it’s NOT understood whether these bands are related to “a frequency band of operation” earlier recited in second clause. 
Claim 1, last two clauses reciting “wherein the antenna feed elements include separate sets of antenna feed elements operating in a first frequency band and a second frequency band different from the first frequency band, and wherein angular beam widths of beams corresponding to the first frequency band and the second frequency band are different from each other according to corresponding frequency bands of operation” are indefinite, since (a) it’s unclear how such operations are performed absent recitation of (radiating) antenna elements, and (b) whether the “separate sets of feed elements” together operate in the two frequency bands or separately operate in said bands, respectively. As such, scope of the two clauses CANNOT be ascertained. 
Claim 1, fifth clause reciting “beams” is indefinite, since it’s unclear whether this is in addition to “beams” earlier recited in third clause of the claim. 
Claims 2-19 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna system. 

The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Proposed) An antenna system, comprising: 
a lens portion having a radiation-side curved surface and a feed reception surface, the lens portion structured to focus radio frequency (RF) radiations entering from the radiation-side curved surface on a focal point located at the feed reception surface, wherein the lens portion comprises multiple shells having varying RF refractive indices configured to focus the RF radiations entering from the radiation-side curved surface on [[a]] the focal point 
a feed network comprising radiating antenna respective fractional multiple of a center wavelength of at least two cellular frequency bands of operation, and each of the antenna s communicatively coupled to one or more RF transmit or receive chain and being able to transmit or receive data, respectively, from the RF transmit chain according to a transmission scheme, 
wherein the communicative coupling between the RF transmit and/or receive chains and the antenna 
wherein the antenna for operation in a first frequency band and a second frequency band different from the first frequency band, the first and second frequency bands being part of the at least two cellular frequency bands of operation, and 
wherein angular beam widths of the beams corresponding to the first frequency band and the second frequency band are different from each other.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of wherein the lens portion comprises multiple shells having varying RF refractive indices configured to focus the RF radiations entering from the radiation-side curved surface on the focal point; and a feed network comprising radiating antenna elements positioned at or near the focal point, the antenna elements being separated from each other by a respective fractional multiple of a center wavelength of at least two cellular frequency bands of operation, and each of the antenna elements communicatively coupled to one or more RF transmit or receive chain and being able to transmit or receive data, respectively, from the RF transmit chain according to a transmission scheme, wherein the communicative coupling between the RF transmit and/or receive chains and the antenna elements includes attenuation factors that cause
Claims 2-19 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh (US 10116058), Figs. 4-14
Artemenko (US 9590300), Figs. 1-7
Ebling (US 2007/0001918), Figs. 6-12
Montgomery (US 2016/0111793), Figs. 1-6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845